Exhibit 10.2

Execution Version

GUARANTY

THIS GUARANTY AGREEMENT, dated as of the 23rd day of April, 2015 (this
“Guaranty”), is made by MANNING & NAPIER, INC., a Delaware corporation and
managing member of Group (the “Managing Member”), each undersigned Subsidiary of
MANNING & NAPIER GROUP, LLC, a Delaware limited liability company (“Group”), and
each other Subsidiary of Group that, after the date hereof, executes an
instrument of accession hereto substantially in the form of Exhibit A (a
“Guarantor Accession”) (the Managing Member, the undersigned, and such other
Subsidiaries of Group, collectively, the “Guarantors”), in favor of the
Guaranteed Parties (as hereinafter defined). Capitalized terms used herein
without definition shall have the meanings given to them in the Credit Agreement
referred to below.

RECITALS

A. Group, Manning & Napier Advisors, LLC, a Delaware limited liability company
(“Advisors” and, together with Group, the “Borrowers” and each a “Borrower”),
the Managing Member, Manufacturers and Traders Trust Company, certain other
Lenders, and Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), are parties to a
Credit Agreement, dated as of April 23, 2015 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to the Borrowers upon the terms and
conditions set forth therein.

B. It is a condition to the extension of credit to the Borrowers under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined). The Guaranteed
Parties are relying on this Guaranty in their decision to extend credit to the
Borrowers under the Credit Agreement, and would not enter into the Credit
Agreement without this Guaranty.

C. The Borrowers and the Guarantors are engaged in related businesses and the
Borrowers may borrow from or loan to, and may receive distributions from and
make distributions to, directly or indirectly, any of the Guarantors. As part of
such operations, each Borrower, among other things, may advance to the
Subsidiary Guarantors from time to time certain proceeds of the Loans made to
such Borrower by the Lenders under the Credit Agreement. Each Guarantor will
therefore obtain benefits as a result of the extension of credit to the
Borrowers under the Credit Agreement, which benefits are hereby acknowledged,
and, accordingly, desires to execute and deliver this Guaranty.



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Credit Agreement and to induce
the Lenders to extend credit to the Borrowers thereunder, each Guarantor hereby
agrees as follows:

1. Guaranty.

(a) Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:

(i) guarantees (A) to the Lenders (including the Issuing Lender and the
Swingline Lender in their capacities as such) and the Administrative Agent
(together with any Lender (or any Affiliate of any Lender) in the capacity
described in clause (B) and (C) below, collectively, the “Guaranteed Parties”)
the full and prompt payment, at any time and from time to time as and when due
(whether at the stated maturity, by acceleration or otherwise), of all
Obligations of the Borrowers under the Credit Agreement and the other Credit
Documents, including, without limitation, all principal of and interest on the
Loans, all Reimbursement Obligations, all fees, expenses, indemnities and other
amounts payable by the Borrowers under the Credit Agreement or any other Credit
Document (including interest accruing after the filing of a petition or
commencement of a case by or with respect to any Borrower seeking relief under
any Insolvency Laws (as hereinafter defined), whether or not the claim for such
interest is allowed in such proceeding), and all Obligations that, but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due (other than Excluded Swap Obligations), (B) to each applicable
Lender or Affiliate of any Lender in its capacity as a Hedge Party under any
Hedge Agreement that is required or permitted by the Credit Agreement to be
entered into by any Borrower (a “Permitted Hedge Agreement”), all obligations of
the Borrowers under such Permitted Hedge Agreement (other than Excluded Swap
Obligations), and (C) to each applicable Lender or Affiliate of any Lender, all
obligations of any Credit Party under any treasury management arrangements
between such Credit Party and a Lender (or any Affiliate thereof) (other than
Excluded Swap Obligations), in each case under (A), (B) and (C) whether now
existing or hereafter created or arising and whether direct or indirect,
absolute or contingent, due or to become due (all liabilities and obligations
described in this clause (i), collectively, the “Guaranteed Obligations”); and

(ii) agrees to pay the reasonable fees and expenses of counsel to, and reimburse
upon demand all reasonable costs and expenses incurred or paid by, (y) any
Guaranteed Party in connection with any suit, action or proceeding to enforce or
protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever,

 

2



--------------------------------------------------------------------------------

whether direct, indirect or consequential, that may at any time be imposed on,
incurred by or asserted against any such indemnified party as a result of,
arising from or in any way relating to this Guaranty or the collection or
enforcement of the Guaranteed Obligations; provided, however, that no
indemnified party shall have the right to be indemnified hereunder for any such
claims, losses, costs and expenses to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnified party.

For purposes hereof, (a) “Excluded Swap Obligation” means, with respect to any
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the guarantee of such Guarantor hereunder of such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor hereunder becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee is or becomes illegal. (b) “Swap Obligation” means,
with respect to any Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act. (c) “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute.

(b) Notwithstanding the provisions of subsection (a) above and notwithstanding
any other provisions contained herein or in any other Credit Document:

(i) no provision of this Guaranty shall require or permit the collection from
any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law;

(ii) the liability of each Guarantor under this Guaranty as of any date shall be
limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”) equal to
the greatest amount that would not render such Guarantor’s obligations under
this Guaranty subject to avoidance, discharge or reduction as of such date as a
fraudulent transfer or conveyance under applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws (collectively, “Insolvency Laws”), in each
instance after giving effect to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under applicable Insolvency Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to any Borrower or any of its Affiliates to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Insolvency Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or

 

3



--------------------------------------------------------------------------------

similar rights of such Guarantor pursuant to (y) applicable law or (z) any
agreement (including this Guaranty) providing for an equitable allocation among
such Guarantor and other Affiliates of the Borrowers of obligations arising
under guaranties by such parties);

(iii) the obligations of any Guarantor under any Permitted Hedge Agreement or
treasury management arrangement shall be guaranteed only to the extent that, and
for so long as, the other Guaranteed Obligations are guaranteed, and any release
of a Guarantor pursuant to Section 10.10 of the Credit Agreement shall not
require the consent of the holders of obligations under any Permitted Hedge
Agreement or treasury management arrangement; and

(iv) the obligations of any Guarantor with respect to the Guaranteed Obligations
and all other obligations under this Agreement shall terminate upon the earlier
to occur of the occurrence of all of the Termination Requirements (as defined
below) or the release of such Guarantor as provided in Section 10.10 of the
Credit Agreement.

(c) The Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Guaranty. Accordingly, in the event
any payment or distribution is made hereunder on any date by a Guarantor (a
“Funding Guarantor”) that exceeds its Fair Share (as hereinafter defined) as of
such date, that Funding Guarantor shall be entitled to a contribution from each
of the other Guarantors in the amount of such other Guarantor’s Fair Share
Shortfall (as hereinafter defined) as of such date, with the result that all
such contributions will cause each Guarantor’s Aggregate Payments (as
hereinafter defined) to equal its Fair Share as of such date. “Fair Share”
means, with respect to a Guarantor as of any date of determination, an amount
equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Guarantor as of any date of determination, the Maximum
Guaranteed Amount of such Guarantor, determined in accordance with the
provisions of subsection (b) above; provided that, solely for purposes of
calculating the “Adjusted Maximum Guaranteed Amount” with respect to any
Guarantor for purposes of this subsection (c), any assets or liabilities arising
by virtue of any rights to subrogation, reimbursement or indemnity or any rights
to or obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. “Aggregate Payments” means, with respect to a
Guarantor as of any date of determination, the aggregate amount of all payments
and distributions made on or before such date by such Guarantor in respect of
this Guaranty (including, without limitation, in respect of this
subsection (c)). The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. Each Funding Guarantor’s right of
contribution under this subsection (c) shall be subject to the provisions of
Section 4. The allocation among Guarantors of their obligations as set forth in
this

 

4



--------------------------------------------------------------------------------

subsection (c) shall not be construed in any way to limit the liability of any
Guarantor hereunder to the Guaranteed Parties.

(d) The guaranty of each Guarantor set forth in this Section is a guaranty of
payment as a primary obligor, and not a guaranty of collection. Each Guarantor
hereby acknowledges and agrees that the Guaranteed Obligations, at any time and
from time to time, may exceed the Maximum Guaranteed Amount of such Guarantor
and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Credit Document.

(e) Each Qualified ECP hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each Guarantor to honor all of its obligations under
this Guaranty in respect of Swap Obligations; provided, however, that each
Qualified ECP shall only be liable under this Section 1(e) for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 1(e), or otherwise under this Guaranty, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount. The obligations of each Qualified ECP under this
Section 1(e) shall remain in full force and effect until satisfaction of all of
the Termination Requirements. Each Qualified ECP intends that this Section 1(e)
constitute, and this Section 1(e) shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Guarantor for all purposes
of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified ECP”
means, in respect of any Swap Obligation, (i) each Guarantor that has total
assets exceeding $10,000,000 at the time the relevant guarantee becomes
effective with respect to such Swap Obligation or (ii) otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2. Guaranty Absolute. Each Guarantor agrees that its obligations hereunder and
under the other Credit Documents to which it is a party are irrevocable,
absolute and unconditional, are independent of the Guaranteed Obligations and
any security therefor or other guaranty or liability in respect thereof, whether
given by such Guarantor or any other Person, and shall not be discharged,
limited or otherwise affected by reason of any of the following, whether or not
such Guarantor has notice or knowledge thereof, except to the extent any of the
following arises solely from or is solely the result of the Termination
Requirements (as defined below):

(i) any change in the time, manner or place of payment of, or in any other term
of, any Guaranteed Obligations or any guaranty or other liability in respect
thereof, or any amendment, modification or supplement to, restatement of, or
consent to any rescission or waiver of or departure from, any provisions of the
Credit Agreement, any other Credit Document or any agreement or instrument
delivered pursuant to any of the foregoing;

(ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty or other liability in respect thereof or any provisions of the Credit
Agreement,

 

5



--------------------------------------------------------------------------------

any other Credit Document or any agreement or instrument delivered pursuant to
any of the foregoing;

(iii) the addition or release of Guarantors hereunder or the taking, acceptance
or release of other guarantees of any Guaranteed Obligations or other security
for any Guaranteed Obligations or for any guaranty or other liability in respect
thereof;

(iv) any discharge under any Insolvency Law, modification, settlement,
compromise or other action in respect of any Guaranteed Obligations or any
guaranty or other liability in respect thereof, including any acceptance or
refusal of any offer or performance with respect to the same or the
subordination of the same to the payment of any other obligations;

(v) any agreement not to pursue or enforce or any failure to pursue or enforce
(whether voluntarily or involuntarily as a result of operation of law, court
order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any
collateral or other security for any of the foregoing;

(vi) the exercise of any right or remedy available under the Credit Documents,
at law, in equity or otherwise in respect of any security for any Guaranteed
Obligations or for any guaranty or other liability in respect thereof, in any
order and by any manner thereby permitted, including, without limitation,
foreclosure on any such security by any manner of sale thereby permitted,
whether or not every aspect of such sale is commercially reasonable;

(vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of any Borrower or any other Person directly or
indirectly liable for any Guaranteed Obligations;

(viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of any Borrower
or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or

(ix) any other circumstance that might otherwise constitute a legal or equitable
discharge of, or a defense, set-off or counterclaim available to, the Borrowers,
any Guarantor or a surety or guarantor generally

For the purposes of this Agreement, the “Termination Requirements” means,
collectively: (w) the payment in full in cash of the Guaranteed Obligations
(other than contingent and indemnification obligations not then due and
payable), (x) the termination of the Commitments and the termination or
expiration of all Letters of Credit under the Credit Agreement, and (y) the
termination of, and settlement of all obligations of the Borrowers under, each
Permitted Hedge Agreement to which any Hedge Party is a party, and (z) the
termination of, and settlement of all obligations of the Borrowers under, any
treasury management arrangements.

 

6



--------------------------------------------------------------------------------

3. Certain Waivers. Each Guarantor hereby knowingly, voluntarily and expressly
waives:

(i) presentment, demand for payment, demand for performance, protest and notice
of any other kind, including, without limitation, notice of nonpayment or other
nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Borrowers and of any of the matters
referred to in Section 2 and of any rights to consent thereto;

(ii) any right to require the Guaranteed Parties or any of them, as a condition
of payment or performance by such Guarantor hereunder, to proceed against, or to
exhaust or have resort to any security from or any deposit balance or other
credit in favor of, any Borrower, any other Guarantor or any other Person
directly or indirectly liable for any Guaranteed Obligations, or to pursue any
other remedy or enforce any other right; and any other defense based on an
election of remedies with respect to any security for any Guaranteed Obligations
or for any guaranty or other liability in respect thereof, notwithstanding that
any such election (including any failure to pursue or enforce any rights or
remedies) may impair or extinguish any right of indemnification, contribution,
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower, any other Guarantor or any other Person directly or indirectly
liable for any Guaranteed Obligations or any such collateral or other security;

(iii) any right or defense based on or arising by reason of any right or defense
of any Borrower or any other Person, including, without limitation, any defense
based on or arising from a lack of authority or other disability of any Borrower
or any other Person, the invalidity or unenforceability of any Guaranteed
Obligations, any security therefor or any Credit Document or other agreement or
instrument delivered pursuant thereto, or the cessation of the liability of any
Borrower for any reason other than the satisfaction of the Termination
Requirements;

(iv) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty or other liability in
respect thereof or any security for any of the foregoing, and promptness,
diligence or any requirement that any Guaranteed Party create, protect, perfect,
secure, insure, continue or maintain any Liens in any such security;

(v) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and

 

7



--------------------------------------------------------------------------------

(vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.

4. No Subrogation. Each Guarantor hereby waives, and agrees that it will not
exercise or seek to exercise, any claim or right that it may have against any
Borrower or any other Guarantor at any time as a result of any payment made
under or in connection with this Guaranty or the performance or enforcement
hereof, including any right of subrogation to the rights of any of the
Guaranteed Parties against any Borrower or any other Guarantor, any right of
indemnity, contribution or reimbursement against any Borrower or any other
Guarantor including rights of contribution as set forth in Section 1(c), any
right to enforce any remedies of any Guaranteed Party against any Borrower or
any other Guarantor, or any benefit of, or any right to participate in, any
security held by any Guaranteed Party to secure payment of the Guaranteed
Obligations, in each case whether such claims or rights arise by contract,
statute (including without limitation the Bankruptcy Code), common law or
otherwise; provided, however, that a Guarantor may enforce the rights of
contribution set forth in Section 1(c) after satisfaction of the Termination
Requirements. Each Guarantor further agrees that all indebtedness and other
obligations, whether now or hereafter existing, of the Borrowers or any other
Subsidiary of the Borrowers to such Guarantor, including, without limitation,
any such indebtedness in any proceeding under the Bankruptcy Code and any
intercompany receivables, together with any interest thereon, shall be, and
hereby are, subordinated and made junior in right of payment to the Guaranteed
Obligations. Each Guarantor further agrees that if any amount shall be paid to
or any distribution received by any Guarantor (i) on account of any such
indebtedness at any time after the occurrence and during the continuance of an
Event of Default, or (ii) on account of any rights of contribution at any time
prior to the satisfaction of the Termination Requirements, such amount or
distribution shall be deemed to have been received and to be held in trust for
the benefit of the Guaranteed Parties, and shall forthwith be delivered to the
Administrative Agent in the form received (with any necessary endorsements in
the case of written instruments), to be applied against the Guaranteed
Obligations, whether or not matured, in accordance with the terms of the
applicable Credit Documents and without in any way discharging, limiting or
otherwise affecting the liability of such Guarantor under any other provision of
this Guaranty. Additionally, in the event any Borrower or any other Credit Party
becomes a “debtor” within the meaning of the Bankruptcy Code, the Administrative
Agent shall be entitled, at its option, on behalf of the Guaranteed Parties and
as attorney-in-fact for each Guarantor, and is hereby authorized and appointed
by each Guarantor, to file proofs of claim on behalf of each relevant Guarantor
with respect to such indebtedness and vote the rights of each such Guarantor in
any plan of reorganization, and to demand, sue for, collect and receive every
payment and distribution on any indebtedness of such Borrower or such Credit
Party to any Guarantor in any such proceeding, each Guarantor hereby assigns to
the Administrative Agent all of its rights in respect of any such claim,
including the right to receive payments and distributions in respect thereof.

5. Representations and Warranties. Each Guarantor hereby represents and warrants
to the Guaranteed Parties that, as to itself, all of the representations and
warranties relating to it contained in the Credit Agreement are true and
correct.

 

8



--------------------------------------------------------------------------------

6. Financial Condition of Borrowers. Each Guarantor represents that it has
knowledge of the Borrowers’ financial condition and affairs and that it has
adequate means to obtain from the Borrowers on an ongoing basis information
relating thereto and to the Borrowers’ ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrowers
for the benefit of any Guarantor nor to advise any Guarantor of any fact
respecting, or any change in, the financial condition or affairs of the
Borrowers that might become known to any Guaranteed Party at any time, whether
or not such Guaranteed Party knows or believes or has reason to know or believe
that any such fact or change is unknown to any Guarantor, or might (or does)
materially increase the risk of any Guarantor as guarantor, or might (or would)
affect the willingness of any Guarantor to continue as a guarantor of the
Guaranteed Obligations.

7. Payments; Application; Set-Off.

(a) Each Guarantor agrees that, upon the failure of any Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section 1(b), forthwith pay or cause to be paid to the Administrative Agent,
for the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.

(b) All payments made by each Guarantor hereunder will be made in Dollars to the
Administrative Agent, without set-off, counterclaim or other defense and, in
accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.

(c) All payments made hereunder shall be applied in accordance with the
provisions of Section 2.10 of the Credit Agreement. For purposes of applying
amounts in accordance with this Section, the Administrative Agent shall be
entitled to rely upon any Guaranteed Party that has entered into a Permitted
Hedge Agreement with a Borrower for a determination (which such Guaranteed Party
agrees to provide or cause to be provided upon request of the Administrative
Agent) of the outstanding Guaranteed Obligations owed to such Guaranteed Party
under any such Permitted Hedge Agreement. Unless it has actual knowledge
(including by way of written notice from any such Guaranteed Party) to the
contrary, the Administrative Agent, in acting hereunder, shall be entitled to
assume that no Permitted Hedge Agreements or Guaranteed Obligations in respect
thereof are in existence between any Guaranteed Party and a Borrower. If any
Lender or Affiliate thereof that is a party to a Permitted Hedge Agreement with
a Borrower (the obligations of the Borrower under which are Guaranteed
Obligations) ceases to be a Lender or Affiliate thereof, such former Lender or
Affiliate thereof shall nevertheless continue to be a Guaranteed Party hereunder
with respect to the Guaranteed Obligations under such Permitted Hedge Agreement.

 

9



--------------------------------------------------------------------------------

(d) Upon and at any time after the occurrence and during the continuance of any
Event of Default, each Guaranteed Party and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Guaranteed Party or any such Affiliate to or for the credit or the account of
any Guarantor, other than accounts as to which such set off is prohibited by any
Requirement of Law or the terms of the agreement creating such account, against
any and all of the obligations of such Guarantor now or hereafter existing under
this Guaranty or any other Credit Document to such Guaranteed Party,
irrespective of whether or not such Guaranteed Party shall have made any demand
under this Guaranty or any other Credit Document and although such obligations
of such Guarantor may be contingent or unmatured or are owed to a branch or
office of such Guaranteed Party different from the branch or office holding such
deposit or obligated on such indebtedness, provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 of the Credit
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders (including the
Swingline Lender), and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Guaranteed Party and their respective Affiliates under this
subsection are in addition to other rights and remedies (including other rights
of setoff) that such Guaranteed Parties or their respective Affiliates may have.
Each Guaranteed Party agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

8. No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or their agents or employees shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or
demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

9. Enforcement. By their acceptance of this Guaranty, the Guaranteed Parties
agree that, except as provided in Section 7(d), this Guaranty may be enforced
only by the Administrative Agent, acting upon the instructions or with the
consent of the Required Lenders as provided for in the Credit Agreement, and
that no Guaranteed Party shall have any right individually to enforce or seek to
enforce this Guaranty or to realize upon any security given to

 

10



--------------------------------------------------------------------------------

secure the payment and performance of the Guarantors’ obligations hereunder. The
obligations of each Guarantor hereunder are independent of the Guaranteed
Obligations, and a separate action or actions may be brought against each
Guarantor whether or not action is brought against any Borrower or any other
Guarantor and whether or not any Borrower or any other Guarantor is joined in
any such action. Each Guarantor agrees that to the extent all or part of any
payment of the Guaranteed Obligations made by any Person is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by or on behalf of any Guaranteed Party to a trustee, receiver or any
other party under any Insolvency Laws (the amount of any such payment, a
“Reclaimed Amount”), then, to the extent of such Reclaimed Amount, this Guaranty
shall continue in full force and effect or be revived and reinstated, as the
case may be, as to the Guaranteed Obligations intended to be satisfied as if
such payment had not been received; and each Guarantor acknowledges that the
term “Guaranteed Obligations” includes all Reclaimed Amounts that may arise from
time to time.

10. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by any Guarantor from, any provision
of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

11. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require or permit Persons that become
Subsidiaries of Group and that are not already parties hereto to become
Guarantors hereunder by executing a Guarantor Accession, and agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the same, or by reason of the Administrative Agent’s actions in
effecting the same or in releasing any Guarantor hereunder, in each case without
the necessity of giving notice to or obtaining the consent of any other
Guarantor.

12. Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of all of the Termination Requirements (provided that
the provisions of Sections 1(a)(ii) and 4 shall survive any termination of this
Guaranty), (ii) be binding upon and enforceable against each Guarantor and its
successors and assigns (provided, however, that no Guarantor may sell, assign or
transfer any of its rights, interests, duties or obligations hereunder without
the prior written consent of the Required Lenders) and (iii) inure to the
benefit of and be enforceable by each Guaranteed Party and its successors and
assigns. Without limiting the generality of clause (iii) above, any Guaranteed
Party may, in accordance with the provisions of the Credit Agreement, assign all
or a portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. Each Guarantor hereby irrevocably waives notice of and consents in
advance to the assignment as provided above from time to time by any Guaranteed
Party of all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such

 

11



--------------------------------------------------------------------------------

Guaranteed Party hereunder in connection therewith. All representations,
warranties, covenants and agreements herein shall survive the execution and
delivery of this Guaranty and any Guarantor Accession.

13. Governing Law; Consent to Jurisdiction; Appointment each Borrower as
Representative, Process Agent, Attorney-in-Fact.

(a) This Guaranty shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).

(b) Each Guarantor irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the courts of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Guaranty or any other Credit Document in any court referred to in
Section 13(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each Guarantor hereby irrevocably designates and appoints each Borrower as
its designee, appointee and agent to receive on its behalf all service of
process in any such action or proceeding and any other notice or communication
hereunder, irrevocably consents to service of process in any such action or
proceeding in the manner provided for notices in Section 15. Nothing in this
Section shall affect the right of any party to serve legal process in any other
manner permitted by law.

(e) Further, each Guarantor does hereby irrevocably make, constitute and appoint
each Borrower as its true and lawful attorney-in-fact, with full authority in
its place and stead and in its name, the Borrower’s name or otherwise, and with
full power of substitution in the premises, from time to time in the Borrower’s
discretion to agree on behalf of, and sign the name of, such Guarantor to any
amendment, modification or supplement to, restatement of, or waiver or consent
in connection with, this Guaranty, any other Credit Document or any document or
instrument pursuant hereto or thereto, and to take any other action and do all
other things on behalf of such Guarantor that the Borrower may deem necessary or
advisable to carry out and accomplish the purposes of this Guaranty and the
other Credit Documents. The Borrowers will not be liable for any act or omission
nor for any error of judgment or mistake of fact unless the same shall occur as
a result of the gross negligence or willful misconduct of such Borrower.

 

12



--------------------------------------------------------------------------------

This power, being coupled with an interest, is irrevocable by any Guarantor for
so long as this Guaranty shall be in effect with respect to such Guarantor. By
its signature hereto, each Borrower consents to its appointment as provided for
herein and agrees promptly to distribute all process, notices and other
communications to each Guarantor.

14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows: (a) if to any
Guarantor, in care of any Borrower and at such Borrower’s address for notices
set forth in the Credit Agreement, and (b) if to any Guaranteed Party, at its
address for notices set forth in Schedule 1.1(a) to the Credit Agreement; in
each case, as such addresses may be changed from time to time pursuant to the
Credit Agreement, and with copies to such other Persons as may be specified
under the provisions of the Credit Agreement. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in the Credit Agreement shall
be effective as provided therein.

16. Severability. To the extent any provision of this Guaranty is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

17. Construction. The headings of the various sections and subsections of this
Guaranty have been inserted for convenience only and shall not in any way affect
the meaning or construction of any of the provisions hereof. Unless the context
otherwise requires, words in the singular include the plural and words in the
plural include the singular.

18. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so

 

13



--------------------------------------------------------------------------------

executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. This Guaranty shall become effective, as
to any Guarantor, upon the execution and delivery by such Guarantor of a
counterpart hereof or a Guarantor Accession. Delivery of an executed counterpart
of a signature page of this Guaranty or any Guarantor Accession by facsimile or
in electronic format (e.g., “pdf” or “tif” file format) shall be effective as
delivery of a manually executed counterpart thereof.

(signatures on the following page)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed by
their duly authorized officers as of the date first above written.

 

GUARANTORS: MANNING & NAPIER, INC. By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer MANNING & NAPIER ALTERNATIVE
OPPORTUNITIES, LLC By: Manning & Napier Group, LLC, its sole member By: Manning
& Napier, Inc., its managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer MANNING & NAPIER INFORMATION SERVICES,
LLC By: Manning & Napier Group, LLC, its sole member By: Manning & Napier, Inc.,
its managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer

(signatures continue on following page)

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

PERSPECTIVE PARTNERS, LLC By: Manning & Napier Group, LLC, its sole member By:
Manning & Napier, Inc., its managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer MANNING & NAPIER BENEFITS, LLC By:
Manning & Napier Information Services, LLC, its sole member By: Manning & Napier
Group, LLC, its sole member By: Manning & Napier, Inc., its managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer M&N ALTERNATIVES MANAGEMENT, LLC By:
Manning & Napier Advisors, LLC, its sole member By: Manning & Napier Group, LLC,
its sole member By: Manning & Napier, Inc., its managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer

(signatures continue on following page)

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

M&N XENON PARTNERS HOLDINGS, LLC By: Manning & Napier Advisors, LLC, its sole
member By: Manning & Napier Group, LLC, its sole member By: Manning & Napier,
Inc., its managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

The undersigned Borrowers have caused their duly authorized officers to execute
this Guaranty solely for purposes of accepting the appointment by the Guarantors
set forth in Sections 13(d) and (e) above and acting as agent for receipt of
notices pursuant to Section 15 above.

 

BORROWERS: MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc., its managing
member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer MANNING & NAPIER ADVISORS, LLC By:
Manning & Napier Group, LLC, its sole member By: Manning & Napier, Inc., its
managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

Accepted and agreed to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:

/s/ Kristina De Schepper

Name: Kristina De Schepper Title: Assistant Vice President

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR ACCESSION

THIS GUARANTOR ACCESSION (this “Accession”), dated as of             ,         ,
is executed and delivered by [NAME OF NEW GUARANTOR], a
                                         corporation (the “New Guarantor”),
pursuant to the Guaranty Agreement referred to hereinbelow.

Reference is made to the Credit Agreement, dated as of April 23, 2015 among
Manning & Napier Group, LLC (“Group”), Manning & Napier Advisors, LLC
(“Advisors” and, together with Group, the “Borrower”), Manning & Napier, Inc.
(the “Managing Member”), Manufacturers and Traders Trust Company, the Lenders
party thereto, and the Administrative Agent (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”). In connection with and
as a condition to the initial and continued extensions of credit under the
Credit Agreement, the Managing Member, the Borrowers and certain Subsidiaries of
the Borrowers have executed and delivered a Guaranty Agreement, dated as of
April 23, 2015 (as amended, modified, restated or supplemented from time to
time, the “Guaranty Agreement”), pursuant to which the Managing Member and such
Subsidiaries have guaranteed the payment in full of the obligations of the
Borrowers under the Credit Agreement and the other Credit Documents (as defined
in the Credit Agreement). Capitalized terms used herein without definition shall
have the meanings given to them in the Guaranty Agreement.

Each Borrower has agreed under the Credit Agreement to cause each of its future
Wholly Owned Subsidiaries, and to permit other Subsidiaries, to become a party
to the Guaranty Agreement as a guarantor thereunder subject to certain
exceptions for any Subsidiary of a Borrower that is prohibited by a Requirement
of Law from becoming a Guarantor hereunder. The New Guarantor is a Subsidiary of
a Borrower. The New Guarantor will obtain benefits as a result of the continued
extension of credit to the Borrowers under the Credit Agreement, which benefits
are hereby acknowledged, and, accordingly, desire to execute and deliver this
Accession. Therefore, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Lenders to continue to extend credit to the
Borrowers under the Credit Agreement, the New Guarantor hereby agrees as
follows:

1. The New Guarantor hereby joins in and agrees to be bound by each and all of
the provisions of the Guaranty Agreement as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Guaranty Agreement, the New Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally with each other Guarantor, guarantees
to the Guaranteed Parties the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all of the Guaranteed Obligations, and agrees to pay or reimburse
upon demand all other obligations of the Guarantors under the Guaranty
Agreement, all on the terms and subject to the conditions set forth in the
Guaranty Agreement.

2. The New Guarantor hereby represents and warrants that after giving effect to
this



--------------------------------------------------------------------------------

Accession, each representation and warranty related to it contained in the
Credit Agreement is true and correct with respect to the New Guarantor as of the
date hereof.

3. This Accession shall be a Credit Document (within the meaning of such term
under the Credit Agreement), shall be binding upon and enforceable against the
New Guarantor and its successors and assigns, and shall inure to the benefit of
and be enforceable by each Guaranteed Party and its successors and assigns. This
Accession and its attachments are hereby incorporated into the Guaranty
Agreement and made a part thereof.

IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.

 

[NAME OF NEW GUARANTOR] By:

 

Title:

 

 

2